ITEMID: 001-86180
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: DURHAM v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr William Durham, is a British national who was born in 1934 and lives in London. The United Kingdom Government (“the Government”) were represented by their Agent, Mr D. Walton of the Foreign and Commonwealth Office, London.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 13 August 2003, the applicant, owner of a van, received a notice from the police stating that his vehicle had been photographed speeding at 50 miles per hour in a restricted zone on 10 August 2003. He was asked to name the driver.
A final reminder was sent to him on 19 September 2003 allowing him a further fourteen days to provide the required information, failing which he would be prosecuted for the additional offence of failing to give the name and address of the driver, contrary to section 172 of the Road Traffic Act 1988.
He replied stating that he did not know who the driver was and that he did not believe it was his van in the photograph.
On 17 January 2004, the applicant received two summonses to appear before the Magistrates’ Court, one stating that he was the driver of the van and the second that he had failed to give information as to the driver of the vehicle.
On 24 March 2004, the Magistrates’ Court acquitted the applicant of being the driver of the vehicle alleged to have been exceeding the speed limit. It convicted him of failure to give information about the driver. He was fined GBP 220, with his licence to be endorsed with three penalty points.
The relevant domestic law and practice is set out in O’Halloran and Francis v. the United Kingdom [GC], nos. 15809/02 and 25624/02, §§ 2531, ECHR 2007...
